Case 3:17-cv-00820-MMH-PDB Document 80 Filed 06/12/19 Page 1 of 3 PageID 827




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


   MARK DAVIS, on behalf of himself and
   all others similarly situated, et al.,

                 Plaintiffs,

   v.                                                      Case No. 3:17-cv-820-J-34PDB

   MARK S. INCH, in his official capacity as
   an employee of the Florida Department
   of Corrections, et al.,

                 Defendants.



                                            ORDER

          THIS CAUSE is before the Court sua sponte. Following up on the discussion at

   the May 14, 2019 hearing, and with the consent of all involved, the Honorable Harvey E.

   Schlesinger, Senior United States District Judge, has agreed to act as a mediator in

   settlement discussions among the parties aimed at resolving this case. To facilitate those

   efforts, the following terms shall apply to the settlement proceedings:

          1. Judge Schlesinger may call upon our United States Magistrate Judges or

             outside attorneys for assistance as he deems the situation to warrant.

          2. The format of the settlement conference or conferences (whether separate

             private meetings between Judge Schlesinger and the parties, joint sessions at

             which all parties are asked to attend, telephone conferences, or a combination

             thereof) will be at the discretion of Judge Schlesinger.
Case 3:17-cv-00820-MMH-PDB Document 80 Filed 06/12/19 Page 2 of 3 PageID 828




         3. If, during the course of the settlement proceedings, Judge Schlesinger decides

            that other persons or organizations should be invited to participate, Judge

            Schlesinger may so designate.

         4. All proceedings, including any statements made orally or in writing by any party,

            attorney, or participant in furtherance of these settlement efforts will be

            privileged in all respects.    Thus, the proceedings may not be reported,

            recorded, placed into evidence, made known to the trial court, or to any other

            person or entity who is not a participant in the settlement efforts, without Judge

            Schlesinger’s permission; neither shall any such statement or reference to the

            proceedings be construed for any purpose as an admission against interest in

            this case or any other case. No participant will be bound by anything said or

            done during any discussion or conference conducted as part of these

            proceedings unless a settlement is reached.

         5. Judge Schlesinger may direct payment of any reasonable costs of outside

            assistance used by him in the exercise of these duties, to be apportioned by him

            among the parties in his discretion.

         6. On or before October 31, 2019, Judge Schlesinger is respectfully requested to

            report to the undersigned whether the efforts of the parties have concluded

            (favorably or otherwise) or whether the efforts remain ongoing.

         7. To encourage the parties to devote their entire resources to the settlement

            conference, the Court directs the Clerk of the Court to administratively close this

            case, to be reopened when the settlement efforts have concluded.




                                              -2-
Case 3:17-cv-00820-MMH-PDB Document 80 Filed 06/12/19 Page 3 of 3 PageID 829




         8. Judge Schlesinger will advise the parties by separate Order as to the next step

                in this process, which Order will be entered in a new case, In re: Davis v. Inch

                Settlement Conference, Case No. 3:19-mc-17, a miscellaneous case the Clerk

                shall open and assign to the Honorable Harvey E. Schlesinger, adding as

                counsel of record all active counsel listed on the docket from this case and any

                others as directed by Judge Schlesinger.

         DONE AND ORDERED in Jacksonville, Florida this 12th day of June, 2019.




   ja

   Copies to:

   Hon. Harvey E. Schlesinger

   Counsel of Record




                                                -3-
